Case 2:19-cv-00466-RGD-LRL Document 70 Filed 07/28/20 Page 1 of 2 PageID# 871




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division



 APPOTRONICS CORPORATION
 LIMITED,


                Plaintiff,

                                                      CIVIL ACTION NO. 2:19cv446

 DELTA ELECTRONICS,INC.,

                Defendant.



                                              ORDER


         Before the Court is the parties' Joint Motion for Extension of Case Schedule. ECF No. 69.
  The parties cite concerns regarding their discovery deadlines due to discovery that must take place
  in Taiwan and mainland China, complicated by the COVID-19 pandemic. ECF No. 69 at 1-2.
  Upon consideration, the parties' Joint Motion for Extension of Case Schedule is hereby
  GRANTED. Accordingly, the parties' discovery deadlines are set forth as follows.
          Fact discovery will close September 11,2020.
          The deadline for opening expert reports is September 18,2020.
          The deadline for rebuttal expert reports is September 25,2020.
          Expert discovery will close October 2,2020.
          The deadline for motions for summary judgment is October 5, 2020.
          The deadline for responses to motions for summary judgment is October 12, 2020.
          The deadline for replies to motions for summary judgment is October 16, 2020.
Case 2:19-cv-00466-RGD-LRL Document 70 Filed 07/28/20 Page 2 of 2 PageID# 872




All other deadlines as set forth in the Amended Rnle 16(b) Soheduling Order shall remain the
same. See ECF No.66.

       It is so ORDERED.



                                                            Lawrence R. Leonai'd
                                                       United States Magistrate Judge
 Norfolk, Virginia
 July 28,2020
